


Exhibit 10.1





--------------------------------------------------------------------------------

BIG LOTS
2012 LONG-TERM INCENTIVE PLAN




AMENDED AND RESTATED
EFFECTIVE MAY 29, 2014

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

CONTENTS

--------------------------------------------------------------------------------



Article 1. Establishment, Purpose, and Duration
1
 
 
Article 2. Definitions
1
 
 
Article 3. Administration
7
 
 
Article 4. Shares Subject to this Plan and Award Limitations
8
 
 
Article 5. Eligibility and Participation
10
 
 
Article 6. Options
10
 
 
Article 7. Stock Appreciation Rights
11
 
 
Article 8. Restricted Stock and Restricted Stock Units
12
 
 
Article 9. Deferred Stock Units
14
 
 
Article 10. Performance Shares, Performance Share Units, and Performance Units
15
 
 
Article 11. Cash-Based Awards and Other Stock-Based Awards
16
 
 
Article 12. Nonemployee Director Awards
16
 
 
Article 13. Qualified Performance-Based Awards and Performance Measures
16
 
 
Article 14. Transferability of Awards
22
 
 
Article 15. Impact of Termination of Employment or Service on Awards
22
 
 
Article 16. Substitution Awards
23
 
 
Article 17. Dividend-Equivalent Rights
23
 
 
Article 18. Beneficiary Designation
23
 
 
Article 19. Rights of Participants
24
 
 
Article 20. Change in Control
24
 
 
Article 21. Amendment, Modification, Suspension, and Termination
25
 
 


1

--------------------------------------------------------------------------------




Article 22. Withholding
26
 
 
Article 23. Successors
26
 
 
Article 24. General Provisions
27




2

--------------------------------------------------------------------------------




Big Lots 2012 Long-Term Incentive Plan




Article 1. Establishment, Purpose, and Duration

--------------------------------------------------------------------------------



1.1    Establishment. Big Lots, Inc., an Ohio corporation (hereinafter referred
to as the “Company”), establishes an incentive compensation plan to be known as
the Big Lots 2012 Long-Term Incentive Plan (hereinafter referred to as the
“Plan”), as set forth in this document.


This Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Deferred Stock Units, Performance Shares, Performance Share Units, Performance
Units, Cash-Based Awards, and Other Stock-Based Awards.


This Plan became effective on May 23, 2012 (the “Effective Date”) and this
restatement shall become effective upon shareholder approval (the “Restatement
Effective Date”) and shall remain in effect as provided in Section 1.3
(Establishment, Purposes, and Duration/Duration of this Plan) hereof.


1.2    Purpose of this Plan. This Plan is intended to promote the Company’s
long-term financial success by motivating performance through incentive
compensation and to encourage Participants to acquire ownership interests in the
Company. This Plan is also intended to provide a means whereby Employees,
Directors, and Third Party Service Providers of the Company develop a sense of
proprietorship and personal involvement in the development and financial success
of the Company, and to encourage them to devote their best efforts to the
business of the Company, thereby advancing the interests of the Company and its
shareholders. A further purpose of this Plan is to provide a means through which
the Company and its Affiliates may attract able individuals to become Employees
or serve as Directors or Third Party Service Providers of the Company and its
Affiliates and to provide a means whereby those individuals upon whom the
responsibilities of the successful administration and management of the Company
are of importance, can acquire and maintain stock ownership, thereby
strengthening their concern for the welfare of the Company.


1.3    Duration of this Plan. Unless sooner terminated as provided herein, this
Plan shall terminate ten (10) years from the Effective Date. After this Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and this
Plan’s terms and conditions. Notwithstanding the foregoing, no Incentive Stock
Options may be granted more than ten (10) years after the earlier of (a)
adoption of this Plan by the Board, or (b) the Effective Date.


1.4    No More Grants Under Prior Plan. After the Effective Date, no more grants
will be made under the Prior Plan.




Article 2. Definitions

--------------------------------------------------------------------------------



Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.


2.1“Affiliate” shall mean (a) in the case of an ISO, a “parent corporation” or a
“subsidiary corporation” of the Company, as those terms are defined in Code
Sections 424(e) and (f), respectively; and (b) in all other cases, any other
entity regardless of its form (including, but not limited to, a partnership or a
limited liability company) that directly or indirectly controls, is controlled
by or is under common control with, the Company within the meaning of Code
Section 414(b), as modified by Code Section 409A.



1

--------------------------------------------------------------------------------




2.2“Annual Award Limit” or “Annual Award Limits” have the meaning set forth in
Section 4.3 (Shares Subject to this Plan and Award Limitations/Annual Award
Limits).


2.3“Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Deferred Stock Units, Performance
Shares, Performance Share Units, Performance Units, Cash-Based Awards, or Other
Stock-Based Awards, in each case subject to the terms of this Plan. At the
Committee’s discretion, an Award may be granted as a Qualified Performance-Based
Award.


2.4“Award Agreement” means either (a) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under this Plan, or (b) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof. The Committee may
provide for the use of electronic, internet or other non-paper Award Agreements,
and the use of electronic, internet or other non-paper means for the acceptance
thereof and actions thereunder by a Participant.


2.5“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.


2.6“Board” or “Board of Directors” means the Board of Directors of the Company.


2.7“Cash-Based Award” means an Award, denominated in cash, granted to a
Participant as described in Article 11 (Cash-Based Awards and Other Stock-Based
Awards).


2.8“Change in Control” means any one or more of the following events:


(a)Any person or group (as defined for purposes of Section 13(d) of the Exchange
Act) becomes the beneficial owner, directly or indirectly, of 20 percent or more
of the outstanding equity securities of the Company entitled to vote for the
election of directors;


(b)A majority of the members of the Board of Directors then in office is
replaced within any period of two years or less by directors not nominated and
approved by a majority of the directors in office at the beginning of such
period (or their successors so nominated and approved), or a majority of the
Board of Directors at any date consists of persons not so nominated and
approved; or


(c)The consummation of a merger or consolidation with another entity or the sale
or other disposition of all or substantially all of the Company's assets
(including, without limitation, a plan of liquidation), which has been approved
by shareholders of the Company.


Provided, however, the other provisions of this Section 2.8 (Definitions/Change
in Control) notwithstanding, the term “Change in Control” shall not mean any
merger, consolidation, reorganization, or other transaction in which the Company
exchanges or offers to exchange newly-issued or treasury Common Shares
representing 20 percent or more, but less than 50 percent, of the outstanding
equity securities of the Company entitled to vote for the election of directors,
for 51 percent or more of the outstanding equity securities entitled to vote for
the election of at least the majority of the directors of a corporation other
than the Company or an Affiliate (the “Acquired Corporation”), or for all or
substantially all of the assets of the Acquired Corporation.


Provided further, if a Change in Control constitutes a payment event with
respect to any Award that provides for the deferral of compensation and is
subject to Code Section 409A, payments to be made upon a Change in Control shall
only be made upon a “change in control event” within the meaning of Code Section
409A.

2

--------------------------------------------------------------------------------






2.9“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable rules, regulations, and
authoritative interpretations thereunder and any successor or similar provision.


2.10“Committee” means the Compensation Committee of the Board or such other
committee to which the Board assigns the responsibility of administering this
Plan. The Committee shall consist of at least three members of the Board, each
of whom may serve on the Committee only if the Board determines that he or she
(a) is a “Non-employee Director” for purposes of Rule 16b-3 under the Exchange
Act, (b) satisfies the requirements of an “outside director” for purposes of
Code Section 162(m), and (c) qualifies as “independent” in accordance with
applicable stock exchange listing standards. The members of the Committee shall
be appointed from time to time by and shall serve at the discretion of the
Board. If the Committee does not exist or cannot function for any reason, the
members of the Board that each satisfy the requirements of an “outside director”
for purposes of Code Section 162(m) may take any action under the Plan that
would otherwise be the responsibility of the Committee.


2.11“Company” means Big Lots, Inc., an Ohio corporation, and any successor
thereto as provided in Article 23 (Successors) herein.


2.12“Covered Employee” means any key Employee who is or may become a “Covered
Employee,” as defined in Code Section 162(m), and who is designated, either as
an individual Employee or class of Employees, by the Committee as a “Covered
Employee” under this Plan on or before the Final Pre-Establishment Date.


2.13“Deferred Annual Amount” has the meaning set forth in Section 9.1 (Deferred
Stock Units/In General).


2.14“Deferred Stock Unit” means a Participant’s contractual right to receive a
stated number of Shares or, if provided by the Committee on the Grant Date, cash
equal to the Fair Market Value of such Shares, under the Plan at the end of a
specified period of time or upon the occurrence of a specified event, as further
described in Section 9.1 (Deferred Stock Units/In General).


2.15“Deferral Election Form” has the meaning set forth in Section 9.1 (Deferred
Stock Units/In General).


2.16“Director” means any individual who is a member of the Board of Directors of
the Company or the board of directors of any Affiliate of the Company.


2.17“Disability” means:


(a)With respect to ISOs, as that term is defined in Code Section 22(e)(3);


(b)If Disability constitutes a payment event with respect to any Award that is
subject to Code Section 409A, Disability shall mean, unless the Committee
determines otherwise in accordance with Code Section 409A, that the Participant
is (i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, (ii) by reason of any readily determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of at least three (3) months under an
accident and health plan covering employees of the Participant’s employer, or
(iii) determined to be totally disabled by the Social Security Administration or
the Railroad Retirement Board; and


(c)Unless the Committee determines otherwise, with respect to any other Award, a
physical or mental condition that, for more than six (6) consecutive months,
renders the Participant incapable, with reasonable accommodation, of performing
his or her assigned duties on a full-time basis.

3

--------------------------------------------------------------------------------






2.18“Dividend-Equivalent Right” means the right to receive an amount, calculated
with respect to a Full Value Award, which is determined by multiplying the
number of Shares subject to the applicable Award by the per-Share cash dividend,
or the per-Share Fair Market Value (as determined by the Committee) of any
dividend in consideration other than cash, paid by the Company on Shares.


2.19“Effective Date” has the meaning set forth in Section 1.1 (Establishment,
Purpose, and Duration/Establishment).


2.20“Elective Deferred Stock Units” has the meaning set forth in Section 9.1
(Deferred Stock Units/In General).


2.21“Eligible Individual” means an individual who is an Employee, Director,
and/or Third Party Service Provider.


2.22“Employee” means any employee of the Company or any of its Affiliates.


2.23“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.


2.24“Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.


2.25“Fair Market Value” or “FMV” means a price that is equal to the opening,
closing, actual, high, low, or average selling prices of a Share reported on the
New York Stock Exchange (“NYSE”) or other established stock exchange (or
exchanges) on the applicable date, the preceding trading day, the next
succeeding trading day, or an average of trading days, as determined by the
Committee and, to the extent applicable, in a manner consistent with Code
Section 409A. Unless the Committee determines otherwise, Fair Market Value shall
be deemed to be equal to the average of the reported opening and closing prices
of a Share on the most recent date on which Shares were publicly traded. In the
event Shares are not publicly traded at the time a determination of their value
is required to be made hereunder, the determination of their Fair Market Value
shall be made by the Committee in such manner as it deems appropriate taking
into account all information material to the value of the Company within the
meaning of Code Section 409A.


2.26“Final Pre-Establishment Date” means the last day a performance goal is
considered pre-established under Code Section 162(m). As of the Effective Date,
a performance goal shall be considered pre-established under Code Section 162(m)
if the Committee establishes the performance goal within ninety (90) days after
the commencement of the period of service to which the performance goal relates,
or, in any event, no later than twenty-five percent (25%) of the period of
service to which the performance goal relates has elapsed; provided that the
outcome of the performance goal is substantially uncertain at the time the
Committee establishes the performance goal.


2.27“Full Value Award” means an Award other than an ISO, NQSO, or SAR, which is
settled by the issuance of Shares.


2.28“Grant Date” means the later of (a) the date the Committee establishes the
terms of an Award, or (b) any later date specified in the Award Agreement. In no
event may the Grant Date be earlier than the Effective Date.


2.29“Grant Price” means the price established at the time of grant of an SAR
pursuant to Article 7 (Stock Appreciation Rights), used to determine whether
there is any payment due upon exercise of the SAR.

4

--------------------------------------------------------------------------------






2.30“Incentive Stock Option” or “ISO” means an Option to purchase Shares granted
under Article 6 (Options) to an Employee and that is designated as an
Incentive Stock Option and that meets the rules and requirements of Code Section
422, or any successor provision.


2.31“Insider” shall mean an individual who is, on the relevant date, an officer,
or Director of the Company or an Affiliate, or a more than ten percent (10%)
Beneficial Owner of any class of the Company’s equity securities that is
registered pursuant to Section 12 of the Exchange Act, as determined by the
Board in accordance with Section 16 of the Exchange Act.


2.32“Nonemployee Director” means a Director who is not an Employee.


2.33“Nonemployee Director Award” means any Award granted to a Nonemployee
Director as described in Article 12 (Nonemployee Director Awards).


2.34“Nonqualified Stock Option” or “NQSO” means an Option that is not intended
to meet the requirements of Code Section 422, or that otherwise does not meet
such requirements.


2.35“Option” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6 (Options).


2.36“Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of this Plan, granted pursuant to Article 11
(Cash-Based Awards and Other Stock-Based Awards).


2.37“Participant” means any Eligible Individual as set forth in Article 5
(Eligibility and Participation) to whom an Award is granted.


2.38“Performance Measures” means business criteria or measures as described in
Article 13 (Qualified Performance-Based Awards and Performance Measures) on
which the performance goals are based and which are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Awards for the exception
for qualified performance-based compensation of Code Section 162(m).


2.39“Performance Period” means the period of time during which the performance
goals must be met in order to determine the degree of payout and/or vesting with
respect to an Award.


2.40“Performance Share” means a grant of a stated number of Shares to a
Participant under the Plan that is forfeitable by the Participant until the
attainment of specified performance goals, or until otherwise determined by the
Committee or in accordance with the Plan, subject to the continuous employment
of the Participant through the applicable Performance Period.


2.41“Performance Share Unit” means a Participant’s contractual right to receive
a stated number of Shares or, if provided by the Committee on or after the Grant
Date, cash equal to the Fair Market Value of such Shares, under the Plan at a
specified time that is forfeitable by the Participant until the attainment of
specified performance goals, or until otherwise determined by the Committee or
in accordance with the Plan, subject to the continuous employment of the
Participant through the applicable Performance Period.


2.42“Performance Unit” means a Participant’s contractual right to receive a
cash-denominated award, payable in cash or Shares, under the Plan at a specified
time that is forfeitable by the Participant until the attainment of specified
performance goals, or until otherwise determined by the Committee or in
accordance with the Plan, subject to the continuous employment of the
Participant through the applicable Performance Period.

5

--------------------------------------------------------------------------------






2.43“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.


2.44“Plan” means the Big Lots 2012 Long-Term Incentive Plan.


2.45“Plan Year” means the Company’s fiscal year.


2.46“Prior Plan” means the Big Lots 2005 Long-Term Incentive Plan, as amended
and restated, effective May 27, 2010.


2.47“Qualified Performance-Based Awards” means compensation under an Award that
is intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes.


2.48“Restatement Effective Date” has the meaning set forth in Section 1.1
(Establishment, Purpose, and Duration/Establishment).


2.49“Restricted Stock” means an Award granted to a Participant pursuant to
Article 8 (Restricted Stock and Restricted Stock Units).


2.50“Restricted Stock Unit” means an Award granted to a Participant pursuant to
Article 8 (Restricted Stock and Restricted Stock Units), except no Shares are
actually awarded to the Participant on the Grant Date.


2.51“Restriction Period” means the period when Restricted Stock, Restricted
Stock Units, Deferred Stock Units and/or Other Stock-Based Awards are subject to
a substantial risk of forfeiture (based on the passage of time, the achievement
of performance goals, or upon the occurrence of other events as determined by
the Committee, in its discretion).


2.52 “Share” means a common share of the Company, par value $.01 per share (as
such par value may be amended from time to time), whether presently or hereafter
issued, and any other stock or security resulting from adjustment thereof as
described hereinafter, or a share of common stock of any successor pursuant to
Article 23 (Successors).


2.53“Share Authorization” has the meaning set forth in Section 4.1(a) (Shares
Subject to this Plan and Award Limitations/Share Authorization).


2.54“Stock Appreciation Right” or “SAR” means an Award, designated as an SAR,
pursuant to the terms of Article 7 (Stock Appreciation Rights) herein.


2.55“Termination of Employment or Service” means the occurrence of any act or
event that causes a Participant to cease being an employee of the Company and
any Affiliate, including, without limitation, death, Disability, dismissal,
severance at the election of the Participant, or severance as a result of the
discontinuance, liquidation, sale, or transfer by the Company or its Affiliates
of a business owned or operated by the Company or any Affiliate. With respect to
any Participant who is not an employee of the Company or any Affiliate, the
Award Agreement shall establish what act or event shall constitute a Termination
of Employment or Service for purposes of this Plan. A Termination of Employment
or Service shall occur with respect to a Participant who is employed by an
Affiliate if the Affiliate shall cease to be an Affiliate and the Participant
shall not immediately thereafter become an employee of the Company or an
Affiliate. Notwithstanding the foregoing, as described in Section 15.4 (Impact
of Termination of Employment or Service on Awards/Change in Participant Status),
no Termination of Employment or

6

--------------------------------------------------------------------------------




Service shall occur if the Participant continues to be an Employee, Director, or
Third Party Service Provider after such termination. Provided, however, if a
Termination of Employment or Service constitutes a payment event with respect to
any Award that provides for the deferral of compensation and is subject to Code
Section 409A, payments to be made upon a Termination of Employment or Service
shall only be made upon a “separation from service” within the meaning of Code
Section 409A.


2.56“Third Party Service Provider” means any consultant, agent, advisor, or
independent contractor who renders services to the Company or an Affiliate
pursuant to a written agreement that (a) are not in connection with the offer
and sale of the Company’s securities in a capital raising transaction, and (b)
do not directly or indirectly promote or maintain a market for the Company’s
securities.




Article 3. Administration

--------------------------------------------------------------------------------



3.1    General. The Committee shall be responsible for administering this Plan,
subject to this Article 3 (Administration) and the other provisions of this
Plan. The Committee may employ attorneys, consultants, accountants, agents, and
other individuals, any of whom may be an Employee, and the Committee, the
Company, and its officers and Directors shall be entitled to rely upon the
advice, opinions, or valuations of any such individuals. All actions taken and
all interpretations and determinations made by the Committee shall be final and
binding upon the Participants, the Company, and all other interested
individuals.


3.2    Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of this Plan and any
Award Agreement or other agreement or document ancillary to or in connection
with this Plan, to determine eligibility for Awards and to adopt such rules,
regulations, forms, instruments, and guidelines for administering this Plan as
the Committee may deem necessary or proper. Such authority shall include, but
not be limited to, (a) selecting Participants, (b) establishing all Award terms
and conditions, including the terms and conditions set forth in Award Agreements
and any ancillary document or materials, (c) granting Awards as an alternative
to or as the form of payment for grants or rights earned or due under
compensation plans or arrangements of the Company, (d) construing any ambiguous
provision of the Plan or any Award Agreement, (e) establishing performance
goals, and for Qualified Performance-Based Awards, establishing and certifying
satisfaction of performance goals in accordance with the requirements of Code
Section 162(m), (f) subject to Article 21 (Amendment, Modification, Suspension,
and Termination), adopting modifications and amendments to this Plan or any
Award Agreement, including without limitation, any that are necessary to comply
with the laws of the countries and other jurisdictions in which the Company or
its Affiliates operate, and (g) making any other determination and taking any
other action that it deems necessary or desirable for the administration or
operation of the Plan and/or any Award Agreement.


3.3    Delegation. The Committee may delegate to one or more of its members or
to one or more officers of the Company or its Affiliates or to one or more
agents or advisors such administrative duties or powers as it may deem
advisable, and the Committee or any individuals to whom it has delegated duties
or powers as aforesaid may employ one or more individuals to render advice with
respect to any responsibility the Committee or such individuals may have under
this Plan. Subject to applicable law, the Committee may authorize one or more
officers of the Company to do one or more of the following on the same basis as
can the Committee: (a) designate Employees to be recipients of Awards; (b)
designate Third Party Service Providers to be recipients of Awards; and (c)
determine the size of and make any such Awards; provided, however, (i) the
Committee shall not delegate such responsibilities to any such officer for
Awards granted to a Nonemployee Director or an Employee who is considered an
Insider; (ii) the Committee shall not delegate any duties required to be taken
by the Committee to comply with Code Section 162(m); and (iii) the officer(s)
shall report periodically to the Committee regarding the nature and scope of the
Awards granted pursuant to the authority delegated.

7

--------------------------------------------------------------------------------






Article 4. Shares Subject to this Plan and Award Limitations

--------------------------------------------------------------------------------



4.1    Number of Shares Available for Awards.


(a)
Share Authorization. Subject to adjustment as provided in Section 4.4 (Shares
Subject to this Plan and Award Limitations/Adjustments in Authorized Shares)
herein, the maximum number of Shares available for grant to Participants under
this Plan (the “Share Authorization”) shall be:



(i)
seven million seven hundred fifty thousand (7,750,000) Shares, plus



(ii)
any Shares subject to the 4,702,362 outstanding awards as of March 15, 2012
under the Prior Plan that on or after March 15, 2012 cease for any reason to be
subject to such awards (other than by reason of exercise or settlement of the
awards to the extent they are exercised for or settled in vested and
nonforfeitable Shares).



(b)
Limit on Full Value Awards. To the extent that a Share is issued pursuant to the
grant or exercise of a Full Value Award, it shall reduce the Share Authorization
by two and fifteen one-hundredths (2.15) Shares; and, to the extent that a Share
is issued pursuant to the grant or exercise of an Award other than a Full Value
Award, it shall reduce the Share Authorization by one (1) Share.



(c)
Limits on ISOs. The maximum number of Shares of the Share Authorization that may
be issued pursuant to the exercise of ISOs granted under this Plan shall be
seven million seven hundred fifty thousand (7,750,000) Shares.



(d)
Minimum Vesting Requirements for Awards. Except with respect to a maximum of
five percent (5%) of the Share Authorization, any Full Value Awards which vest
on the basis of the Participant’s continued employment with or provision of
service to the Company shall not provide for vesting which is any more rapid
than annual pro rata vesting over a three (3) year period, and any Full Value
Awards which vest upon the attainment of performance goals shall provide for a
performance period of at least twelve (12) months. Notwithstanding the
foregoing, the Committee may permit acceleration of vesting of such Full Value
Awards in the event of the Participant’s death, Disability, or retirement, or a
Change in Control. The Committee shall, in its sole discretion, determine the
vesting schedule, if any, that will apply to Awards that are not Full Value
Awards.



4.2    Share Usage. Subject to the terms of this Plan, Shares covered by an
Award shall only be counted as used to the extent they are actually issued. Any
Shares related to Awards which (a) terminate by expiration, forfeiture,
cancellation, or otherwise without the issuance of such Shares, (b) are settled
in cash in lieu of Shares, or (c) are exchanged with the Committee’s permission
prior to the issuance of Shares for Awards not involving Shares, shall be
available again for grant under this Plan. Shares which are (i) not issued or
delivered as a result of the net settlement of an Option or Share-settled SAR,
(ii) withheld to satisfy tax withholding obligations on an Option or SAR issued
under the Plan, (iii) tendered to pay the Exercise Price of an Option or the
Grant Price of a Stock Appreciation Right under the Plan, or (iv) repurchased on
the open market with the proceeds of an Option exercise will no longer be
eligible to be again available for grant under this Plan. To the extent
permitted by applicable law or stock exchange rule, Shares issued in assumption
of, or in substitution for, any outstanding awards of any entity acquired in any
form of combination by the Company or any Affiliate shall not be counted against
Shares available for grant pursuant to the Plan. The Shares available for
issuance under this Plan may be authorized and unissued Shares or treasury
Shares.

8

--------------------------------------------------------------------------------






4.3    Annual Award Limits. The following limits (each an “Annual Award Limit”
and, collectively, “Annual Award Limits”), as adjusted pursuant to Section 4.4
(Shares Subject to this Plan and Award Limitations/Adjustments in Authorized
Shares) and/or Section 21.2 (Amendment, Modification, Suspension, and
Termination/Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events), shall apply to grants of such Awards under this Plan:


(a)
Options: The maximum aggregate number of Shares subject to Options granted in
any one Plan Year to any one Participant shall be two million (2,000,000).



(b)
SARs: The maximum number of Shares subject to Stock Appreciation Rights granted
in any one Plan Year to any one Participant shall be two million (2,000,000).



(c)
Restricted Stock: The maximum aggregate grant with respect to Awards of
Restricted Stock in any one Plan Year to any one Participant shall be one
million (1,000,000).



(d)
Restricted Stock Units: The maximum aggregate grant with respect to Awards of
Restricted Stock Units in any one Plan Year to any one Participant shall be one
million (1,000,000).



(e)
Deferred Stock Units: The maximum aggregate grant with respect to Awards of
Deferred Stock Units in any one Plan Year to any one Participant shall be one
million (1,000,000).



(f)
Performance Shares, Performance Share Units, or Performance Units: The maximum
aggregate Award of Performance Shares, Performance Share Units or Performance
Units that a Participant may receive in any one Plan Year shall be one million
(1,000,000) Shares, or equal to the value of one million (1,000,000) Shares,
determined as of the Grant Date.



(g)
Cash-Based Awards: The maximum aggregate amount awarded or credited with respect
to Cash-Based Awards to any one Participant in any one Plan Year may not exceed
the greater of seven million dollars ($7,000,000) or the value of one million
(1,000,000) Shares, determined as of the Grant Date.



(h)
Other Stock-Based Awards: The maximum aggregate grant with respect to Other
Stock-Based Awards pursuant to Section 11.2 (Cash-Based Awards and Other
Stock-Based Awards/Other Stock-Based Awards) in any one Plan Year to any one
Participant shall be one million (1,000,000) Shares.



4.4    Adjustments in Authorized Shares. In the event of any corporate event or
transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, partial or complete liquidation,
stock dividend, special cash dividend, stock split, reverse stock split, split
up, spin-off, or other distribution of stock or property of the Company,
combination of Shares, exchange of Shares, dividend in kind, or other like
change in capital structure, number of outstanding Shares or distribution (other
than normal cash dividends) to shareholders of the Company, or any similar
corporate event or transaction, the Committee, in order to prevent dilution or
enlargement of Participants’ rights under this Plan, shall substitute or adjust,
as applicable, the number and kind of Shares that may be issued under this Plan
or under particular forms of Awards, the number and kind of Shares subject to
outstanding Awards, the Exercise Price or Grant Price applicable to outstanding
Awards, the Annual Award Limits, and other value determinations applicable to
outstanding Awards. Any such adjustment shall be done in a manner consistent
with Code Section 409A and, where applicable, Code Section 424. The Committee
may also make appropriate adjustments in the terms of any Awards under this Plan
to reflect such changes or distributions, including modifications of performance
goals and changes in the length of Performance Periods as permitted by Code
Section 162(m), or as the Committee otherwise determines. The determination of
the Committee as to the foregoing

9

--------------------------------------------------------------------------------




adjustments, if any, shall be at the discretion of the Committee and shall be
conclusive and binding on Participants under this Plan.


Subject to the provisions of Article 21 (Amendment, Modification, Suspension,
and Termination) and notwithstanding anything else herein to the contrary,
without affecting the number of Shares reserved or available hereunder, the
Committee may authorize the issuance or assumption of benefits under this Plan
in connection with any merger, consolidation, acquisition of property or stock,
or reorganization upon such terms and conditions as it may deem appropriate
(including, but not limited to, a conversion of equity awards into Awards under
this Plan), subject to compliance with the rules under Code Sections 409A, 422
and 424, to the extent applicable.




Article 5. Eligibility and Participation

--------------------------------------------------------------------------------



5.1    Eligibility. Individuals eligible to participate in this Plan include all
Employees, Directors, and Third Party Service Providers.


5.2    Actual Participation. Subject to the provisions of this Plan, the
Committee may, from time to time, select from the Eligible Individuals, those
individuals to whom Awards shall be granted. Awards need not be uniform as among
Participants.


5.3    Conditions of Participation. By accepting an Award, each Participant
agrees in his or her own behalf and in behalf of his or her beneficiaries (1) to
be bound by the terms of the Award Agreement and the Plan and (2) that the
Committee (or the Board) may amend the Plan and the Award Agreement without any
additional consideration to the extent necessary to avoid penalties arising
under Code Section 409A, even if those amendments reduce, restrict or eliminate
rights or Awards granted under the Plan or an Award Agreement (or both) before
those amendments; provided, however, that the Company or the Committee may (but
neither is required to) reimburse an affected Participant or his or her
beneficiary for any diminution in the value of an Award associated with any such
change.




Article 6. Options

--------------------------------------------------------------------------------



6.1    Grant of Options. Subject to the terms and provisions of this Plan,
Options may be granted to Eligible Individuals in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Committee; provided that ISOs may be granted only to Employees of the Company or
of any parent or subsidiary corporation (as permitted under Code Sections 422
and 424). However, unless legitimate business criteria exist (within the meaning
of Treas. Reg. Section 1.409A-1(b)(5)(iii)(E)(1)), an Eligible Individual may
only be granted Options to the extent that such individual provides services to
the Company or an Affiliate of the Company that is part of the Company’s
controlled group for purposes of Code Section 409A.


6.2    Option Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Exercise Price, the term of the Option, the
number of Shares to which the Option pertains, the conditions upon which an
Option shall become vested and exercisable, and such other provisions as the
Committee shall determine which are not inconsistent with the terms of this
Plan. The Award Agreement also shall specify whether the Option is intended to
be an ISO or a NQSO.


6.3    Exercise Price. The Exercise Price for each grant of an Option shall be
determined by the Committee and shall be specified in the Award Agreement;
provided, however, the Exercise Price must be at least equal to (a) one hundred
percent (100%) of the FMV of the Shares as determined on the Grant Date, or (b)
one hundred ten percent (110%) of the FMV of the Shares as determined on the
Grant Date in the case of an ISO granted to an

10

--------------------------------------------------------------------------------




individual who owns or who is deemed to own shares possessing more than ten
percent (10%) of the total combined voting power of all classes of shares of the
Company or any Affiliate, as determined under Code Section 422.


6.4    Term of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable earlier than six (6) months after the
Grant Date or later than the seventh (7th) anniversary date of the Grant Date.


6.5    Exercise of Options. Options granted under this Article 6 (Options) shall
be exercisable at such times and be subject to such restric-tions and conditions
as the Committee shall in each instance approve, which terms and restrictions
need not be the same for each grant or for each Participant.


Options granted under this Article 6 (Options) shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee (setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares), or by complying with any
alternative exercise procedure(s) the Committee may authorize.


6.6    Payment. A condition of the issuance of the Shares as to which an Option
shall be exercised shall be the payment of the Exercise Price. The Exercise
Price of any Option shall be payable to the Company in full either: (a) in cash;
(b) by tendering (either by actual delivery or attestation) previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the Exercise Price (provided that except as otherwise determined by the
Committee, the Shares that are tendered must have been held by the Participant
for at least six (6) months (or such other longer period, if any, as the
Committee may permit) prior to their tender to satisfy the Exercise Price if
acquired under this Plan or any other compensation plan maintained by the
Company or have been purchased on the open market); (c) by a cashless
(broker-assisted) exercise; (d) by a combination of (a), (b) and/or (c); or (e)
any other method approved or accepted by the Committee in its sole discretion.


Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares or Share certificates in an
appropriate amount based upon the number of Shares purchased under the
Option(s).


Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.


6.7    Other Conditions and Restrictions. The Committee may impose such other
conditions and/or restrictions on any Shares acquired pursuant to the exercise
of an Option granted under this Article 6 (Options) as it may deem advisable or
desirable. Such conditions and restrictions may include, but shall not be
limited to, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.


6.8    Notification of Disqualifying Disposition. If any Participant shall make
any disposition of Shares issued pursuant to the exercise of an ISO under the
circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.




Article 7. Stock Appreciation Rights

--------------------------------------------------------------------------------



7.1    Grant of SARs. Subject to the terms and conditions of this Plan, SARs may
be granted to Eligible Individuals in such number, and upon such terms, and at
any time and from time to time as shall be determined by

11

--------------------------------------------------------------------------------




the Committee. However, unless legitimate business criteria exist (within the
meaning of Treas. Reg. Section 1.409A-1(b)(5)(iii)(E)(1)), an Eligible
Individual may only be granted SARs to the extent that such individual provides
services to the Company or an Affiliate of the Company that is part of the
Company’s controlled group for purposes of Code Section 409A.


7.2    SAR Award Agreement. Each SAR Award shall be evidenced by an Award
Agreement that shall specify the Grant Price, the term of the SAR, and such
other provisions as the Committee shall determine which are not inconsistent
with the terms of this Plan.


7.3    Grant Price. The Grant Price for each grant of an SAR shall be determined
by the Committee and shall be specified in the Award Agreement; provided,
however, the Grant Price must be at least equal to one hundred percent (100%) of
the FMV of the Shares as determined on the Grant Date.


7.4    Term of SAR. Each SAR granted to a Participant shall expire at such time
as the Committee shall determine at the time of grant; provided, however, no SAR
shall be exercisable earlier than six (6) months after the Grant Date or later
than the seventh (7th) anniversary date of the Grant Date.


7.5    Exercise of SARs. SARs may be exercised upon whatever terms and
conditions the Committee, in its sole discretion, imposes.


7.6    Settlement of SARs. Upon the exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:


(a)
The excess of the Fair Market Value of a Share on the date of exercise over the
Grant Price; by



(b)
The number of Shares with respect to which the SAR is exercised.



At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.


7.7    Other Conditions and Restrictions. The Committee may impose such other
conditions and/or restrictions on any Shares received upon exercise of an SAR
granted pursuant to this Plan as it may deem advisable or desirable. Such
conditions and restrictions may include, but shall not be limited to, a
requirement that the Participant hold the Shares received upon exercise of an
SAR for a specified period of time.




Article 8. Restricted Stock and Restricted Stock Units

--------------------------------------------------------------------------------



8.1    Grant of Restricted Stock or Restricted Stock Units. Subject to the terms
and provisions of this Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to Eligible
Individuals in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Eligible Individual on the Grant Date.


8.2    Restricted Stock or Restricted Stock Unit Award Agreement. Each Award of
Restricted Stock and/or Restricted Stock Unit shall be evidenced by an Award
Agreement that shall specify the Restriction Period, the number of Shares of
Restricted Stock or the number of Restricted Stock Units granted, and such other
provisions as the Committee shall determine which are not inconsistent with the
terms of this Plan.

12

--------------------------------------------------------------------------------






8.3    Other Conditions and Restrictions. The Committee may impose such other
conditions and/or restrictions on any Shares of Restricted Stock or Restricted
Stock Units granted pursuant to this Plan as it may deem advisable or desirable.
Such conditions and restrictions may include, but shall not be limited to,
without limitation, a requirement that the Participant pay a stipulated purchase
price for each Share of Restricted Stock or each Restricted Stock Unit,
restrictions based upon the achievement of specific performance goals,
acceleration of a Restriction Period based on the achievement of performance
goals, time-based restrictions on vesting following the attainment of the
performance goals, time-based restrictions, and/or restrictions under applicable
laws or under the requirements of any stock exchange or market upon which such
Shares are listed or traded, or holding requirements or sale restrictions placed
on the Shares by the Company upon vesting of such Restricted Stock or Restricted
Stock Units.


To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse. Except as otherwise provided in this Article 8
(Restricted Stock and Restricted Stock Units), Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be settled in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.


8.4    Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.3 (Restricted Stock and Restricted Stock Units/Other
Conditions and Restrictions), each certificate representing Shares of Restricted
Stock granted pursuant to this Plan may bear a legend such as the following or
as otherwise determined by the Committee in its sole discretion:


“The sale or transfer of Shares of stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Big Lots 2012 Long-Term Incentive
Plan, and in the associated Award Agreement. A copy of this Plan and such Award
Agreement may be obtained from Big Lots, Inc.”


8.5    Rights. Unless otherwise determined by the Committee and set forth in a
Participant’s Award Agreement, to the extent permitted or required by law, as
determined by the Committee, Participants holding Shares of Restricted Stock
granted hereunder shall have the right to exercise full voting rights with
respect to those Shares during the Period of Restriction. Unless otherwise
determined by the Committee and set forth in a Participant’s Award Agreement, a
Participant receiving a Restricted Stock Award will have, with respect to the
Restricted Stock, all of the rights of a shareholder of the Company holding the
class of Shares that is the subject of the Restricted Stock, including, if
applicable, the right to vote the shares and the right to receive any
Dividend-Equivalent Rights pursuant to Article 17 (Dividend-Equivalent Rights)
of this Plan. Any dividends paid on Restricted Stock will be subject to the same
restrictions that affect the Restricted Stock with respect to which the dividend
was paid. Dividends paid out of escrow will be treated as remuneration for
employment unless an election has been made under Section 8.6 (Restricted Stock
and Restricted Stock Units/Section 83(b) Election). A Participant shall have no
voting rights with respect to any Restricted Stock Units granted hereunder. A
Participant shall have no dividend rights with respect to any Restricted Stock
Units granted hereunder unless the Participant is also granted
Dividend-Equivalent Rights.


8.6    Section 83(b) Election. The Committee may provide in an Award Agreement
that the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Code Section
83(b). If a Participant makes an election pursuant to Code Section 83(b)
concerning a Restricted Stock Award, the Participant shall be required to file
promptly a copy of such election with the Company.



13

--------------------------------------------------------------------------------






Article 9. Deferred Stock Units

--------------------------------------------------------------------------------



 9.1    In General. The Committee may, in accordance with the requirements of
Code Section 409A, permit an Employee or Director to elect to defer receipt of
all or a portion of his annual compensation, annual incentive bonus and/or
long-term compensation (other than Options or SARs) (“Deferred Annual Amount”)
payable by the Company or an Affiliate and receive in lieu thereof an Award of
elective Deferred Stock Units equal to the number which may be obtained by
dividing (a) the amount of the Deferred Annual Amount, by (b) the Fair Market
Value of a Share on the date such compensation and/or annual bonus would
otherwise have been paid (“Deferred Stock Units”). Deferred Stock Units shall be
evidenced by a deferral election form (“Deferral Election Form”) containing such
terms and conditions not inconsistent with this Plan or Code Section 409A as the
Committee shall determine, including customary representations, warranties and
covenants with respect to securities law matters. The Deferral Election Form
shall serve as the Award Agreement for the Deferred Stock Units.  Upon receipt
of a Deferral Election Form, the Company shall establish a notional account for
the Participant and will record in such account the number of Shares underlying
the Deferred Stock Units awarded to the Participant. No Shares will be issued to
the Participant at the time Deferred Stock Units are credited in connection with
a Deferral Election Form.


9.2    Rights as a Stockholder. The Committee may, in its discretion, provide in
the Deferral Election Form related to a Deferred Stock Unit, that Dividend
Equivalent Rights shall be granted with respect to such Deferred Stock Unit, and
if Dividend Equivalent Rights are granted, whether such Dividend Equivalent
Rights shall be currently paid to, or credited to the account of, a Participant
credited with Deferred Stock Units. Unless otherwise provided by the Committee
in the Deferral Election Form, (a) any cash dividends or distributions credited
to the Participant’s account shall be deemed to have been invested in additional
Deferred Stock Units on the record date established for the related dividend or
distribution in an amount equal to the number which may be obtained by dividing
(i) the value of such dividend or distribution on the record date by (ii) the
Fair Market Value of a Share on such date, and such additional Deferred Stock
Units shall be subject to the same terms and conditions as are applicable in
respect of the Deferred Stock Units with respect to which such dividends or
distributions were payable, and (b) if any such dividends or distributions are
paid in Shares or other securities, such shares and other securities shall be
subject to the same Restriction Period and other restrictions, if any, as apply
to the Deferred Stock Units with respect to which they were paid. A Participant
shall not have any rights as a shareholder in respect of Deferred Stock Units
awarded pursuant to the Plan (including, without limitation, the right to vote
on any matter submitted to the Company’s shareholders) until such time as the
Shares attributable to such Deferred Stock Units have been issued to such
Participant or his beneficiary.


9.3    Vesting. Unless otherwise provided in the Deferral Election Form related
to a Deferred Stock Unit, each Deferred Stock Unit, together with any
Dividend-Equivalent Rights credited with respect thereto, shall not be subject
to any Restriction Period and shall be non-forfeitable at all times.


9.4    Settlement. Subject to Article 24 (General Provisions), and the last
sentence of Section 9.1 (Deferred Stock Units/In General), unless otherwise
provided in the Deferral Election Form related to a Deferred Stock Unit, the
Company shall issue the Shares underlying any of a Participant’s Deferred Stock
Units (and any related Dividend-Equivalent Rights) credited to such
Participant’s account under this Plan within ninety (90) days following the date
of such Participant’s Termination of Employment or Service (or such other Code
Section 409A-compliant distribution event as may be elected by the Participant
in the initial Deferral Election Form in accordance with the rules and
procedures of the Committee and Code Section 409A). The Committee may provide,
or the Participant may elect, in the Deferral Election Form applicable to any
Deferred Stock Unit that, in lieu of issuing Shares in settlement of that
Deferred Stock Units, the Fair Market Value of the Shares corresponding to such
Deferred Stock Units shall be paid in cash. For each Share received in
settlement of Deferred Stock Units, the Company shall deliver to the Participant
a certificate representing such Share, bearing appropriate legends, if
applicable. Notwithstanding any other provision of the Plan to the contrary, any
distribution that complies with Code Section 409A shall be deemed for all
purposes to comply with the Plan requirements regarding the time and form of
distributions.

14

--------------------------------------------------------------------------------






9.5    Further Deferral Elections. If permitted by the Committee in the Deferral
Election Form, a Participant may, elect to further defer receipt of Shares
issuable in respect of Deferred Stock Units in accordance with the requirements
of Code Section 409A. Any such redeferral election shall be valid only if : (a)
such election does not take effect until at least twelve (12) months after the
date on which it is made; (b) in the case of an election not related to a
payment on account of Disability, death, or an unforeseeable emergency (within
the meaning of Code Section 409A), the distribution is deferred for at least
five (5) years from the date such distribution would otherwise have been paid;
and (c) any election related to a distribution at a specified time or pursuant
to a fixed schedule (within the meaning of Code Section 409A) is made at least
twelve (12) months prior to the date on which distributions are otherwise
scheduled to be paid. Any redeferral election in accordance with this paragraph
shall be irrevocable on the date it is filed with the Committee unless
subsequently changed pursuant to this paragraph.




Article 10. Performance Shares, Performance Share Units, and Performance Units

--------------------------------------------------------------------------------



10.1    Grant of Performance Shares, Performance Share Units, and Performance
Units. Subject to the terms and provisions of this Plan, the Committee, at any
time and from time to time, may grant Performance Shares, Performance Share
Units, and/or Performance Units to Eligible Individuals in such amounts and upon
such terms as the Committee shall determine.


10.2    Value of Performance Shares, Performance Share Units, and Performance
Units. Each Performance Share and each Performance Share Unit shall have an
initial value equal to the Fair Market Value of a Share on the Grant Date. Each
Performance Unit shall have an initial value that is established by the
Committee at the time of grant. The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the value and/or number of Performance Shares, Performance Share Units, and/or
Performance Units that will be paid out to the Participant.


10.3    Earning of Performance Shares, Performance Share Units, and Performance
Units. Subject to the terms of this Plan, after the applicable Performance
Period has ended, the holder of Performance Shares, Performance Share Units,
and/or Performance Units shall be entitled to receive payout on the value and
number of Performance Shares, Performance Share Units, and/or Performance Units
earned by the Participant over the Performance Period, to be determined as a
function of the extent to which the corresponding performance goals have been
achieved. Performance goals may include minimum, maximum and target levels of
performance, with the size of the Award or payout of Performance Shares,
Performance Share Units or Performance Units or the vesting or lapse of
restrictions with respect thereto, based on the level attained. The Committee
may also provide in any such Award that any evaluation of performance against a
performance goal may include or exclude events that occur during a Performance
Period (including the income tax effects attributable thereto), singularly or in
combination.


10.4    Form and Timing of Payment of Performance Shares, Performance Share
Units, and Performance Units. Payment of earned Performance Shares, Performance
Share Units, and/or Performance Units shall be as determined by the Committee
and as evidenced in the Award Agreement. Subject to the terms of this Plan, the
Committee, in its sole discretion, may pay earned Performance Shares,
Performance Share Units, and/or Performance Units in the form of cash or in
Shares (or in a combination thereof) equal to the value of the earned
Performance Shares, Performance Share Units, and/or Performance Units at the
close of the applicable Performance Period, but no later than the fifteenth
(15th) day of the third month after the year in which the Performance Period
ended. Any Shares may be granted subject to any restrictions deemed appropriate
by the Committee. The determination of the Committee with respect to the form of
payout of such Awards shall be set forth in the Award Agreement pertaining to
the grant of the Award.



15

--------------------------------------------------------------------------------






Article 11. Cash-Based Awards and Other Stock-Based Awards

--------------------------------------------------------------------------------



11.1    Grant of Cash-Based Awards. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Eligible Individuals in such amounts and upon such terms as the
Committee may determine.


11.2    Other Stock-Based Awards. The Committee, at any time and from time to
time, may grant to Eligible Individuals other types of equity-based or
equity-related Awards not otherwise described by the terms of this Plan
(including the grant or offer for sale of unrestricted Shares) in such amounts
and subject to such terms and conditions, as the Committee shall determine. Such
Awards may involve the transfer of actual Shares to Participants, or payment in
cash or otherwise of amounts based on the value of Shares and may include,
without limitation, Awards designed to comply with or take advantage of the
applicable local laws of jurisdictions other than the United States.


11.3    Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based Award
shall specify a payment amount or payment range as determined by the Committee.
Each Other Stock-Based Award shall be expressed in terms of Shares or units
based on Shares, as determined by the Committee. The Committee may establish
performance goals in its discretion. If the Committee exercises its discretion
to establish performance goals, the number and/or value of Cash-Based Awards or
Other Stock-Based Awards that will be paid out to the Participant will depend on
the extent to which the performance goals are met.


11.4    Payment of Cash-Based Awards and Other Stock-Based Awards. Payment, if
any, with respect to a Cash-Based Award or an Other Stock-Based Award shall be
made in accordance with the terms of the Award, in cash or Shares as the
Committee determines. The Company may pay earned Cash-Based Awards and Other
Stock-Based Awards in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Award at the close of the applicable
Performance Period, if any, but no later than the fifteenth (15th) day of the
third month after the year in which the Performance Period ended, the award
vests (unless a valid deferral election has been made), or the date the payment
was otherwise scheduled to be made.




Article 12. Nonemployee Director Awards

--------------------------------------------------------------------------------



The Board or a committee of the Board shall determine all Awards to Nonemployee
Directors. The terms and conditions of any grant to any such Nonemployee
Director shall be set forth in an Award Agreement. Nonemployee Directors,
pursuant to this Article 12 (Nonemployee Director Awards), may be awarded, or
may be permitted to elect to receive, pursuant to the procedures established by
the Board or a committee of the Board, all or any portion of their annual
retainer, meeting fees or other fees in Shares, Restricted Stock, Restricted
Stock Units, Deferred Stock Units or other Awards as contemplated by this Plan
in lieu of cash.




Article 13. Qualified Performance-Based Awards and Performance Measures

--------------------------------------------------------------------------------



13.1    In General. The Committee shall have the discretionary authority,
consistent with Code Section 162(m), to structure any Awards granted to Covered
Employees under this Plan to qualify as Qualified Performance-Based Awards. Only
the Committee may grant Awards intended to be Qualified Performance-Based
Awards. With respect to any Award intended to be a Qualified Performance-Based
Award, this Plan and the applicable Award Agreement shall be interpreted and
operated consistent with that intention.


13.2    Options and SARs. Compensation attributable to an Option or SAR is
deemed to be a Qualified Performance-Based Award as long as (a) the Committee
grants the Option and the SAR, (b) the Exercise Price and

16

--------------------------------------------------------------------------------




Grant Price, respectively, are not less than the Fair Market Value, and (c) such
Option or SAR complies with the limitations imposed by Section 4.3 (Shares
Subject to this Plan and Award Limitations/Annual Award Limits).


13.3    Qualified Performance-Based Awards Other Than Options or SARS. With
respect to Qualified Performance-Based Awards that are not intended to be
Options or SARs within the scope of Section 13.2 (Qualified Performance-Based
Awards and Performance Measures/Options and SARs), the vesting, exercisability,
lapse of restrictions, payment or grant, as applicable, must be contingent upon
the (a) attainment of a pre-established performance goal or measure (or
combination thereof) as specified in this Article 13 (Qualified
Performance-Based Awards and Performance Measures), and (b) certification
described in Section 13.9 (Qualified Performance-Based Awards and Performance
Measures/Certification of Performance).


13.4    Pre-Establishment Prerequisite for Qualified Performance-Based Awards
Other Than Options or SARs. With respect to Qualified Performance-Based Awards
that are not intended to be Options or SARs within the scope of Section 13.2
(Qualified Performance-Based Awards and Performance Measures/Options and SARs),
the Committee shall establish in writing on or before the Final
Pre-Establishment Date (a) the Covered Employees to which objective performance
goals or measures applicable to a given Performance Period will apply, (b) the
objective performance goals or measures (as described in Article 13 (Qualified
Performance-Based Awards and Performance Measures)) applicable to a given
Performance Period, and (c) such performance goals shall state, in terms of an
objective formula or standard, the method for computing the amount of
compensation payable to the Covered Employee Participant if such performance
goals are obtained. A formula or standard is objective if a third party having
knowledge of the relevant performance results could calculate the amount to be
paid to the Covered Employee.


13.5    Qualified Performance-Based Awards that have Base Pay or Salary-Based
Formula Terms. With respect to any Qualified Performance-Based Award
compensation formula that is based, in whole or in part, on a percentage of
salary or base pay, such salary or base pay must be fixed on or before the Final
Pre-Establishment Date for the service period to which the Qualified
Performance-Based Award relates.


13.6    Prohibited Discretion. The terms of the objective formula or standard of
a Qualified Performance-Based Award must preclude discretion to increase the
amount of compensation payable that would otherwise be due upon attainment of
the goal. However, the Committee shall retain the discretion to reduce or
eliminate the amount of any Award payable to any Participant either on a formula
or discretionary basis or any combination, as the Committee determines in its
sole discretion.


13.7    Performance Goals for Qualified Performance-Based Awards. Effective as
of the Restatement Effective Date, the performance goals upon which the payment
or vesting of an Award to a Covered Employee that is intended to qualify as
Qualified Performance-Based Awards shall be limited to the following Performance
Measures, which will be derived using the accounting principles generally
accepted in the United States of America, to the extent applicable, and will be
reported or appear in the Company’s filings with the Securities and Exchange
Commission (including, but not limited to, Forms 8-K, 10-Q and 10-K) or the
Company’s annual report to shareholders and will be derived from one or more (or
any combination of one or more) of the following:


(a)Earnings (loss) per common share from continuing operations; or


(b)Earnings (loss) per common share; or


(c)Operating profit (loss), operating income (loss), or income (loss) from
operations (as the case may be); or


(d)Income (Loss) from continuing operations before unusual or infrequent items;
or


(e)Income (Loss) from continuing operations; or

17

--------------------------------------------------------------------------------






(f)Income (Loss) from continuing operations before income taxes; or


(g)Income (Loss) from continuing operations before extraordinary item and/or
cumulative effect of a change in accounting principle (as the case may be); or


(h)Income (Loss) before extraordinary item and/or cumulative effect of a change
in accounting principle (as the case may be); or


(i)Net income (loss); or


(j)Income (Loss) before other comprehensive income (loss); or


(k)Comprehensive income (loss); or


(l)Income (Loss) before interest and income taxes (sometimes referred to as
“EBIT”); or


(m)Income (Loss) before interest, income taxes, depreciation and amortization
(sometimes referred to as “EBITDA”); or


(n)Any other objective and specific income (loss) category or non-GAAP financial
measure that appears as a line item in the Company’s filings with the Securities
and Exchange Commission or the annual report to shareholders; or


(o)Any of items (c) through (n) on a weighted average common shares outstanding
basis; or


(p)Either of items (a) or (b) on a basic basis and any of items (c) through (n)
on a basic earnings per share basis, as basic earnings per share is defined in
Financial Accounting Standards Board (“FASB”) Accounting Standards Codification
(“ASC”) 260, Earnings Per Share (formerly Statement of Financial Accounting
Standards (“SFAS”) No. 128), including authoritative interpretations or
amendments thereof which may be issued from time to time as long as such
interpretations or amendments are utilized on the consolidated statements of
operations or statement of operations, as applicable, or in the notes to the
consolidated financial statements; or


(q)Either of items (a) or (b) on a diluted basis and any of items (c) through
(n) on a diluted earnings per share basis, as diluted earnings per share is
defined in ASC 260, Earnings Per Share (formerly SFAS No. 128), including
authoritative interpretations or amendments thereof which may be issued from
time to time as long as such interpretations or amendments are utilized on the
consolidated statements of operations or statement of operations, as applicable,
or in the notes to the consolidated financial statements; or


(r)Common stock price; or


(s)Total shareholder return expressed on a dollar or percentage basis as is
customarily disclosed in the proxy statement accompanying the notice of annual
meetings of shareholders; or


(t)Percentage increase in comparable store sales; or


(u)Gross profit (loss) or gross margin (loss) (as the case may be); or


(v)Economic value added; or

18

--------------------------------------------------------------------------------




 
(w)Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue); or


(x)Expense targets; or


(y)Cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity, and cash flow return on investment); or


(z)Productivity ratios; or


(aa)Market share; or


(bb)    Customer satisfaction; or


(cc)    Working capital targets and change in working capital; or


(dd)    Any of items (a) through (cc) with respect to any subsidiary, Affiliate,
business unit, business group, business venture or legal entity, including any
combination thereof, or controlled directly or indirectly by the Company whether
or not such information is included in the Company’s annual report to
shareholders, proxy statement or notice of annual meeting of shareholders; or


(ee)    Any of items (a) through (cc) above may be determined before or after a
minority interest’s share as designated by the Committee; or


(ff)    Any of items (a) through (cc) above with respect to the period of
service to which the performance goal relates whether or not such information is
included in the Company’s SEC filings, annual report to shareholders, proxy
statement or notice of annual meetings of shareholders; or


(gg)    Total shareholder return ranking position meaning the relative placement
of the Company’s total shareholder return (as determined in (s) above) compared
to those publicly held companies in the Company’s peer group as established by
the Committee prior to the beginning of a vesting period or such later date as
permitted under the Code. The peer group shall be comprised of not less than
eight and not more than sixteen companies, including the Company; or


(hh)    With respect to items (a), (b), (o), (p) and (q) above, other
terminology may be used for each such performance criteria (including, but not
limited to, “Basic EPS,” “income (loss) per common share,” “diluted EPS,” or
“earnings per common share-assuming dilution”) as contemplated in ASC 260,
Earnings Per Share (formerly SFAS No. 128), as amended, revised or superseded.


13.8    Evaluation of Performance. Effective as of the Restatement Effective
Date, the Committee may provide in any Award that any evaluation of performance
may include or exclude any of the following events that occur during a
Performance Period (including the income tax effects attributable thereto),
singularly or in combination, to the goals/targets in recognition of the
following categories (or any particular item(s) within the following categories
or portion(s) thereof):


(a)Asset impairments as described in ASC 360, Property, Plant and Equipment
(formerly SFAS No. 144), as amended, revised or superseded; or


(b)Costs associated with exit or disposal activities as described in ASC 420,
Exit or Disposal Cost Obligations (formerly SFAS No. 146), as amended, revised
or superseded; or

19

--------------------------------------------------------------------------------






(c)Impairment charges (excluding the amortization thereof) related to goodwill
or other intangible assets, as described in ASC 350, Intangibles - Goodwill and
Other (formerly SFAS No. 142), as amended, revised or superseded; or


(d)Integration costs related to all merger and acquisition activity of the
Company and/or its Affiliates, including, without limitation, any merger,
acquisition, reverse merger, triangular merger, tender offer, consolidation,
amalgamation, arrangement, security exchange, business combination or any other
purchase or sale involving the Company and/or its Affiliates (or foreign
equivalent of any of the foregoing); or


(e)Transaction costs related to all merger and acquisition activity of the
Company and/or its Affiliates, including, without limitation, any merger,
acquisition, reverse merger, triangular merger, tender offer, consolidation,
amalgamation, arrangement, security exchange, business combination or any other
purchase or sale involving the Company and/or its Affiliates (or foreign
equivalent of any of the foregoing); or


(f)Any profit or loss attributable to the business operations of a specified
segment as described in ASC 280, Segment Reporting (formerly SFAS No. 131), as
amended, revised or superseded; or


(g)Any profit or loss attributable to a specified segment as described in ASC
280, Segment Reporting (formerly SFAS No. 131), as amended, revised or
superseded acquired during the Performance Period or an entity or entities
acquired during the Performance Period to which the performance goal relates; or


(h)Any tax settlement(s) with a tax authority; or


(i)Any extraordinary item, event or transaction as described in ASC 225-20,
Income Statement - Extraordinary and Unusual Items (formerly Accounting
Principles Board Opinion (“APB”) No. 30), as amended, revised or superseded; or


(j)Any unusual in nature, or infrequent in occurrence items, events or
transactions (that are not “extraordinary” items) as described in ASC 225-20,
Income Statement - Extraordinary and Unusual Items (formerly APB No. 30), as
amended, revised or superseded; or


(k)Any other non-recurring items, any events or transactions that do not
constitute ongoing operations, or other non-GAAP financial measures (not
otherwise listed); or


(l)Any change in accounting principle as described in ASC 250-10, Accounting
Changes and Error Corrections (formerly SFAS No. 154), as amended, revised or
superseded; or


(m)Unrealized gains or losses on investments in debt and equity securities as
described in ASC 320, Investments - Debt and Equity Securities (formerly SFAS
No. 115), as amended, revised or superseded; or


(n)Any gain or loss recognized as a result of derivative instrument transactions
or other hedging activities as described in ASC 815, Derivatives and Hedging
(formerly SFAS No. 133), as amended, revised or superseded; or


(o)Stock-based compensation charges as described in ASC 718, Compensation -
Stock Compensation and ASC 505-50, Equity Based Payments to Non Employees
(formerly SFAS No. 123R), as amended, revised or superseded; or
 
(p)Any gain or loss as reported as a component of other comprehensive income as
described in ASC 220, Comprehensive Income (formerly SFAS No. 130), as amended,
revised or superseded; or

20

--------------------------------------------------------------------------------






(q)Any expense (or reversal thereof) as a result of incurring an obligation for
a direct or indirect guarantee, as described in ASC 460, Guarantees (formerly
FASB Interpretations (“FIN”) No. 45), as amended, revised or superseded; or


(r)Any gain or loss as the result of the consolidation of a variable interest
entity as described in ASC 810, Consolidation (formerly FIN No. 46R), as
amended, revised or superseded; or


(s)Any expense, gain or loss (including, but not limited to, judgments, interest
on judgments, settlement amounts, attorneys’ fees and costs, filing fees,
experts’ fees, and damages sustained as a result of the imposition of injunctive
relief) as a result of claims, litigation or lawsuit settlement (including
collective actions or class action lawsuits); or


(t)Any charges associated with the early retirement of debt; or


(u)The relevant tax effect(s) of tax laws or regulations, or amendments thereto,
that become effective after the beginning of the applicable Performance Period.


To the extent such inclusions or exclusions affect Awards to Covered Employees,
they shall be prescribed in a form that meets the requirements of Code Section
162(m) for deductibility.


13.9    Certification of Performance. No Qualified Performance-Based Award shall
vest, have restrictions lapse, be payable or granted, as the case may be, any
earlier than the Committee certifies in writing (in any manner allowable under
Code Section 162(m)) the extent or level of achievement (if at all) to which the
objective performance goals (and other material terms) applicable to the
Performance Period were satisfied. As provided in Section 13.6 (Qualified
Performance-Based Awards and Performance Measures/Prohibited Discretion), the
Committee may reduce or eliminate (but not increase) the amount of any Award
otherwise payable to a Participant.


13.10    Death, Disability or Other Circumstances. The Committee may provide in
the Award Agreement that an Award intended to qualify as a Qualified
Performance-Based Award under this Article 13 (Qualified Performance-Based
Awards and Performance Measures) shall be payable, in whole or in part, in the
event of the Participant’s death or Disability, a Change in Control, or under
other circumstances consistent with the requirements of Code Section 162(m).


13.11    Committee Discretion. In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Measures without obtaining shareholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
shareholder approval. In addition, in the event that the Committee determines
that it is advisable to grant Awards that shall not qualify as Qualified
Performance-Based Awards, the Committee may make such grants without satisfying
the requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 13.1 (Qualified Performance-Based Awards
and Performance Measures/In General).


13.12    Shareholder Approval for Qualified Performance-Based Awards. The
material terms of the performance goals with respect to Qualified
Performance-Based Awards must be reapproved by the Company’s shareholders no
later than the first shareholders meeting that occurs in the fifth (5th) year
following the year in which the shareholders previously approved the provisions
of this Article 13 (Qualified Performance-Based Awards and Performance
Measures), if Qualified Performance-Based Awards are to be made under Article 13
(Qualified Performance-Based Awards and Performance Measures) after the date of
such shareholders meeting and if required by Code Section 162(m). The material
terms include the employees eligible to receive Qualified Performance-Based
Awards, a description of the business criteria on which the performance goal is
based, and either the maximum amount of compensation that could be paid to any
employee or the formula used to calculate the amount of compensation to be paid
to the employee if the performance goal is attained.

21

--------------------------------------------------------------------------------






Article 14. Transferability of Awards

--------------------------------------------------------------------------------



During a Participant’s lifetime, his or her Awards shall be exercisable only by
the Participant (or by the Participant’s legal representative in the event of
the Participant’s incapacity). Awards shall not be transferable other than by
will or the laws of descent and distribution; no Awards shall be subject, in
whole or in part, to attachment, execution, or levy of any kind; and any
purported transfer in violation hereof shall be null and void.




Article 15. Impact of Termination of Employment or Service on Awards

--------------------------------------------------------------------------------



15.1    In General. Unless otherwise determined by the Committee and set forth
in the Award Agreement, upon a Participant’s Termination of Employment or
Service with or to the Company or an Affiliate, for any reason whatsoever,
except as otherwise set forth in this Article 15 (Impact of Termination of
Employment or Service on Awards), in an Award Agreement or, with the consent of
such individual, as determined by the Committee at any time prior to or after
such termination, Awards granted to such Participant will be treated as follows:


(a)    Any Options and SARs will (i) to the extent not vested and exercisable as
of the date of such Termination of Employment or Service with or to the Company
or an Affiliate, terminate on the date of such termination, and (ii) to the
extent vested and exercisable as of the date of such Termination of Employment
or Service with or to the Company or an Affiliate, remain exercisable for a
period of one (1) year following the date of such termination (but in no event
beyond the maximum term of such Award); provided, however, that a Participant
may not exercise an ISO more than three (3) months following the date of such
termination for any reason other than death or Disability (but in no event
beyond the maximum term of such Award).


(b)    Any unvested portion of any Restricted Stock, Restricted Stock Units, or
Deferred Stock Units will be immediately forfeited.


(c)    Any Performance Shares, Performance Share Units, or Performance Units
will be immediately forfeited and terminate.


(d)    Any other Awards, including, but not limited to, Cash-Based Awards and
Other Stock-Based Awards, to the extent not vested will be immediately forfeited
and terminate.


15.2    Upon Termination of Employment or Service in Connection with a Change in
Control. Except as otherwise provided in an Award Agreement, upon a Termination
of Employment or Service in connection with a change in control, Awards granted
to a Participant will be treated as set forth in Article 20 (Change in Control).


15.3    Bona Fide Leave. Notwithstanding the fact that a Participant’s
employment ostensibly terminates and except as otherwise provided in an Award
Agreement, if the Participant is on a bona fide leave of absence, as defined in
Treas. Reg. Section 1.409A-1(h)(1), then the Participant will be treated as
having a continuing employment relationship (and not as having terminated
employment for purposes of this Plan) so long as the period of the leave does
not exceed six (6) months, or if longer, so long as the Participant retains a
right to reemployment with the Company or an Affiliate under an applicable
statute or by contract.


15.4    Change in Participant Status. If a Participant changes status from an
Employee, Director, or Third Party Service Provider to an Employee, Director,
and/or Third Party Service Provider, without interruption, the Committee, in its
sole discretion, may permit any Award held by such Participant at the time of
such change in status to be unaffected by such status change; provided, however,
that an ISO held by an Employee shall be treated as a NQSO on the first (1st)
day that is three (3) months after the date that the Participant ceases to be an
Employee.

22

--------------------------------------------------------------------------------






Article 16. Substitution Awards

--------------------------------------------------------------------------------



Awards may be granted under the Plan from time to time in substitution for stock
options and other awards held by employees or directors of other entities who
are about to become Employees, whose employer is about to become an Affiliate as
the result of a merger or consolidation of the Company or its Affiliate with
another corporation, or the acquisition by the Company or its Affiliate of
substantially all the assets of another corporation, or the acquisition by the
Company or its Affiliate of at least fifty percent (50%) of the issued and
outstanding stock of another corporation as the result of which such other
corporation will become a subsidiary. The terms and conditions of the substitute
Awards so granted may vary from the terms and conditions set forth in the Plan
to such extent as the Board at the time of grant may deem appropriate to
conform, in whole or in part, to the provisions of the award in substitution for
which they are granted to ensure that the requirements imposed under Code
Section 409A and 424, to the extent applicable, are satisfied.




Article 17. Dividend-Equivalent Rights

--------------------------------------------------------------------------------



Any Participant selected by the Committee may be granted Dividend-Equivalent
Rights (in connection with any Award other than an Option of SAR) based on the
dividends declared on Shares that are subject to the Award to which they relate,
to be credited as of dividend payment dates, during the period between the date
the Award is granted and the date the Award is exercised, vests or expires, as
determined by the Committee. Such Dividend-Equivalent Rights shall be converted
to cash or additional Shares by such formula and at such time and subject to
such limitations as may be determined by the Committee. Notwithstanding the
foregoing, if any Award for which Dividend-Equivalent Rights have been granted
has its vesting or grant dependent upon the achievement of one or more
performance goals, then the Dividend-Equivalent Rights shall accrue and only be
paid to the extent the Award becomes vested. Under no circumstances may
Dividend-Equivalent Rights be granted for any Option or SAR.




Article 18. Beneficiary Designation

--------------------------------------------------------------------------------



Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid to or exercised by the
Participant’s executor, administrator, or legal representative.



23

--------------------------------------------------------------------------------






Article 19. Rights of Participants

--------------------------------------------------------------------------------



19.1    Employment/Service. Nothing in this Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company or its Affiliates to
terminate any Participant’s employment or service on the Board or to the Company
or its Affiliates at any time or for any reason, nor confer upon any Participant
any right to continue his employment or service as a Director or Third Party
Service Provider for any specified period of time. Neither an Award nor any
benefits arising under this Plan shall constitute an employment contract with
the Company or any of its Affiliates and, accordingly, subject to Article 3
(Administration) and Article 21 (Amendment, Modification, Suspension, and
Termination), this Plan and the benefits hereunder may be terminated at any time
in the sole and exclusive discretion of the Committee without giving rise to any
liability on the part of the Company or its Affiliates. Nothing contained herein
shall be deemed to alter the relationship between the Company or an Affiliate
and a Participant, or the contractual relationship between a Participant and the
Company or an Affiliate if there is a written contract regarding such
relationship.


19.2    Participation. No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.


19.3    Rights as a Shareholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.




Article 20. Change in Control

--------------------------------------------------------------------------------



20.1     Impact of Event. Notwithstanding any other provision of the Plan to the
contrary and unless otherwise specifically provided in an Award Agreement, but
subject to Section 4.4 (Shares Subject to this Plan and Award
Limitations/Adjustments in Authorized Shares) in the event of a Change in
Control:


(a)Any Options and SARs outstanding as of the date of such Change in Control and
not then exercisable shall become fully exercisable to the full extent of the
original grant;


(b)All remaining Restriction Periods shall be accelerated and any remaining
restrictions applicable to any Restricted Stock Awards shall lapse and such
Restricted Stock shall become free of all restrictions and become fully vested
and transferable to the full extent of the original grant;


(c)All remaining Restriction Periods shall be accelerated and any remaining
restrictions applicable to any Restricted Stock Units shall lapse and such
Restricted Stock Units shall become free of all restrictions and become fully
vested and redeemed to the full extent of the original grant (i.e., the
Restriction Period shall lapse);


(d)Any performance goal or other condition with respect to any Performance
Units, Performance Shares, and Performance Share Units shall be deemed to have
been satisfied in full, and the Common Shares or cash subject to such Award
shall be fully distributable;


(e)Any remaining restrictions, performance goals or other conditions with
respect to any Deferred Stock Units shall lapse and such Deferred Stock Unit
shall be deemed to have been satisfied in full, and the Common Shares or cash
subject to such Award shall be fully distributable; and


(f)Any Cash-Based Awards and Other Stock-Based Awards outstanding as of the date
of such Change in Control and not then vested shall vest to the full extent of
the original grant.

24

--------------------------------------------------------------------------------






Notwithstanding the foregoing, with respect to any Award that provides for the
deferral of compensation and is subject to Code Section 409A, unless the
Committee determines otherwise in the Award Agreement, such Award shall be paid,
distributed or settled, as applicable: (i) on the occurrence of a Change in
Control if that Change in Control constitutes a “change in control event” within
the meaning of Code Section 409A; or (ii) in accordance with the terms provided
in the Award Agreement if that Change in Control does not constitute a “change
in control event” within the meaning of Code Section 409A.


 20.2     Effect of Code Section 280G. Except as otherwise provided in the Award
Agreement or any other written agreement between the Participant and the Company
or any Affiliate in effect on the date of the Change in Control, if the sum (or
value) due under Section 20.1 (Change in Control/Impact of Event) that are
characterizable as parachute payments, when combined with other parachute
payments attributable to the same Change in Control, constitute “excess
parachute payments” as defined in Code Section 280G(b)(1), the entity
responsible for making those payments or its successor or successors
(collectively, “Payor”) will reduce the Participant’s benefits under the Plan by
the smaller of (a) the value of the sum or the value of the payments due under
Section 20.1 (Change in Control/Effect of Code Section 280G), or (b) the amount
necessary to ensure that the Participant’s total “parachute payment” as defined
in Code Section 280G(b)(2)(A) under the Plan and all other agreements will be
$1.00 less than the amount that would generate an excise tax under Code Section
4999. Any reduction pursuant to this Section 20.2 (Change in Control/Effect of
Code Section 280G) shall be first applied against parachute payments (as
determined above) that are not subject to Code Section 409A and, thereafter,
shall be applied against all remaining parachute payments (as determined above)
subject to Code Section 409A on a pro rata basis.




Article 21. Amendment, Modification, Suspension, and Termination

--------------------------------------------------------------------------------



21.1    Amendment, Modification, Suspension, and Termination. Subject to Section
21.3 (Amendment, Modification, Suspension, and Termination/Awards Previously
Granted) and Section 21.5 (Amendment, Modification, Suspension, and
Termination/Repricing Prohibition), the Committee may, at any time and from time
to time, alter, amend, modify, suspend, or terminate this Plan and/or any Award
Agreement in whole or in part; provided, however, that no material amendment of
this Plan shall be made without shareholder approval if shareholder approval is
required by law, regulation, or stock exchange rule.


21.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. Except to the extent prohibited under Code Sections 409A
and 424, to the extent applicable, the Committee may make adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (other than those described in Section 4.4
(Shares Subject to this Plan and Award Limitations/Adjustments in Authorized
Shares) hereof), affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under this Plan.


21.3    Awards Previously Granted. Notwithstanding any other provision of this
Plan to the contrary (other than Section 21.4 (Amendment, Modification,
Suspension, and Termination/Amendment to Conform to Law)), no termination,
amendment, suspension, or modification of this Plan or an Award Agreement shall
adversely affect in any material way any Award previously granted under this
Plan, without the written consent of the Participant holding such Award.


21.4    Amendment to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Board of Directors may amend the Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of (a) conforming the Plan or an Award Agreement to
any present or

25

--------------------------------------------------------------------------------




future law relating to plans of this or similar nature (including, but not
limited to, Code Section 409A to the extent applicable), and to the
administrative regulations and rulings promulgated thereunder; (b) permitting
the Company or its Affiliates to receive a tax deduction under applicable law;
or (c) avoiding an expense charge to the Company or its Affiliates. By accepting
an Award under this Plan, a Participant consents to any amendment made pursuant
to this Section 21.4 (Amendment, Modification, Suspension, and
Termination/Amendment to Conform to Law) to any Award granted under the Plan
without further consideration or action.


21.5    Repricing Prohibition. Except to the extent (a) approved by the
Company’s shareholders, or (b) provided in Section 4.4 (Shares Subject to this
Plan and Award Limitations/Adjustments in Authorized Shares), the Committee
shall not have the power or authority to reduce, whether through amendment or
otherwise, the Exercise Price or the Grant Price of any outstanding Option or
SAR or to grant any new Award, or make any cash payment, in substitution for or
upon the cancellation of Options or SARs previously granted.


21.6    Reload Prohibition. Regardless of any other provision of the Plan, no
Participant will be entitled to (and no Committee discretion may be exercised to
extend to any Participant) an automatic grant of additional Awards in connection
with the exercise of an Option or otherwise.




Article 22. Withholding

--------------------------------------------------------------------------------



22.1    Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state, provincial, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Plan. As soon as practicable
after the date as of which the amount first becomes includible in the gross
income of the Participant (but no later than the last business day of the
calendar quarter during which the amount first becomes includible in gross
income), the Participant shall pay to the Company or an Affiliate (or other
entity identified by the Committee), or make arrangements satisfactory to the
Company or other entity identified by the Committee regarding the payment of any
federal, state, provincial, or local taxes of any kind (including any employment
taxes) required by law to be withheld with respect to such income. The
obligations of the Company under this Plan shall be conditional on such payment
or arrangements, and the Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Participant.


22.2    Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock
and Restricted Stock Units, or upon the achievement of performance goals related
to Performance Shares, or any other taxable event arising as a result of an
Award granted hereunder, unless the Participant has elected, with the approval
of the Committee, to satisfy the withholding requirement, in whole or in part,
by paying the taxes in cash or transferring to the Company Shares owned by the
Participant that would satisfy the minimum statutory total tax (but no more than
such minimum) with respect to the Company’s withholding obligation, the
Participant shall be deemed to have elected to have the Company withhold a
number of Shares that would satisfy the minimum statutory total tax (but no more
than the such minimum) that could be imposed on the transaction. All such
elections shall be irrevocable, made by the Participant in a manner approved by
the Committee, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.




Article 23. Successors

--------------------------------------------------------------------------------



All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company. All

26

--------------------------------------------------------------------------------




obligations imposed upon a Participant, and all rights granted to the Company
hereunder, shall be binding upon each Participant’s heirs, legal
representatives, and successors.




Article 24. General Provisions

--------------------------------------------------------------------------------



24.1    Recovery of Compensation. Any Award issued under this Plan will be
subject to any clawback policy developed by the Board of Directors or the
Committee that is consistent with applicable law, whether such Award was granted
before or after the effective date of any such clawback policy.


24.2    Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.


24.3    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the singular shall
include the plural, and the plural shall include the singular.


24.4    Severability. In the event that any one or more of the provisions of
this Plan shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.


24.5    Compliance with Legal and Exchange Requirements. The Plan, the granting
and exercising of Awards thereunder, and any obligations of the Company under
the Plan, shall be subject to all applicable federal and state laws, rules, and
regulations, and to such approvals by any regulatory or governmental agency as
may be required, and to any rules or regulations of any stock exchange on which
the Shares are listed. The Company, in its discretion, may postpone the granting
and exercising of Awards, the issuance or delivery of Shares under any Award or
any other action permitted under the Plan to permit the Company, with reasonable
diligence, to complete such stock exchange listing or registration or
qualification of such Shares or other required action under any federal or state
law, rule, or regulation and may require any Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Shares in compliance with applicable
laws, rules, and regulations. The Company shall not be obligated by virtue of
any provision of the Plan to recognize the exercise of any Award or to otherwise
sell or issue Shares in violation of any such laws, rules, or regulations, and
any postponement of the exercise or settlement of any Award under this provision
shall not extend the term of such Awards. Neither the Company nor its
Affiliates, or the directors or officers of any such entities, shall have any
obligation or liability to a Participant with respect to any Award (or Shares
issuable thereunder) that shall lapse because of such postponement.


24.6    No Limitation on Compensation. Nothing in the Plan shall be construed to
limit the right of the Company to establish other plans or to pay compensation
to its employees, in cash or property, in a manner which is not expressly
authorized under the Plan.


24.7    Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.


24.8    Employees Based Outside of the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company or its Affiliates operate or have
Employees, Directors or Third Party Service Providers, the Committee, in its
sole discretion, shall have the power and authority to:


(a)    Determine which Affiliates shall be covered by this Plan;

27

--------------------------------------------------------------------------------






(b)    Determine which Employees, Directors and/or Third Party Service Providers
outside the United States are eligible to participate in this Plan;


(c)    Modify the terms and conditions of any Award granted to Employees,
Directors and/or Third Party Service Providers outside the United States to
comply with applicable foreign laws;


(d)    Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 24.8 (General Provisions/Employees Based Outside of the United States)
by the Committee shall be attached to this Plan document as appendices; and


(e)    Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.


Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.


24.9    Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.


24.10    Unfunded Plan. It is intended that this Plan be an “unfunded” plan for
incentive compensation. The Committee may authorize the creation of trusts or
other arrangements to meet the obligations created under this Plan to deliver
Shares or make payments; provided, however, that, unless the Committee otherwise
determines, the existence of such trusts or other arrangements is consistent
with the “unfunded” status of this Plan and Participants shall have no right,
title, or interest whatsoever in or to any investments that the Company or its
Affiliates may make to aid it in meeting its obligations under this Plan.


24.11    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated (i.e., rounded down to the nearest whole Share).


24.12    No Impact on Benefits. Except as may otherwise be specifically stated
under any employee benefit plan, policy or program, no amount payable in respect
of any Award shall be treated as compensation for purposes of calculating a
Participant’s right under any such plan, policy or program.


24.13    Compliance with Code Section 409A.


(a)     In General. The Plan is intended to be administered in a manner
consistent with the requirements, where applicable, of Code Section 409A. All
Award Agreements shall be construed and administered such that the Award either
(i) qualifies for an exemption from the requirements of Code Section 409A or
(ii) satisfies the requirements of Code Section 409A. To the extent that any
provision of the Plan or an Award Agreement would cause a conflict with the
requirements of Code Section 409A, or would cause the administration of the Plan
or an Award to fail to satisfy the requirements of Code Section 409A, such
provision shall be deemed amended to the extent practicable to avoid adverse tax
consequences under Code Section 409A for the Participant (including his or her
beneficiaries). In no event shall a Participant, directly or indirectly,
designate the calendar year in which payment, distribution or settlement, as
applicable, of an Award subject to Code Section 409A is made, except in
accordance with Code Section 409A. Notwithstanding any provision in this Plan to
the contrary, neither the Company nor the Committee shall have any liability to
any person in the event such Code Section 409A applies

28

--------------------------------------------------------------------------------




to any Award in a manner that results in adverse tax consequences for the
Participant or any of his or her beneficiaries.


(b)    Six-Month Delay for Specified Employees. Notwithstanding anything in this
Plan or an Award Agreement to the contrary, if a Participant is a “specified
employee,” within the meaning of Code Section 409A and as determined under the
Company’s policy for determining specified employees, on the date of his
“separation from service”, within the meaning of Code Section 409A, the
distribution, payment or settlement, as applicable, of all of Participant’s
Awards that are both (i) subject to Code Section 409A and (ii) distributable,
payable or settleable, as appropriate, on account of a separation from service,
shall be postponed for six (6) months following the date of the Participant’s
separation from service. If a distribution, payment or settlement, as
applicable, is delayed pursuant to this paragraph, the distribution, payment or
settlement, as applicable, shall be made within the thirty (30)-day period
following the first (1st) business day of the seventh (7th) month following the
Participant’s separation from service; provided that if the Participant dies
during such six (6)-month period, any postponed amounts shall be paid within
ninety (90) days of the Participant’s death. This distribution, payment or
settlement, as applicable, shall include the cumulative amount of any amount
that could not be paid or provided during such period.


(c)    Elective Deferrals. No Participant elective deferrals or re-deferrals of
compensation (as defined under Code Section 409A and/or guidance thereto) other
than in regard to Deferred Stock Units are permitted under this Plan. Instead,
any such elective deferrals of compensation shall only be permitted pursuant to
the Company’s nonqualified deferred compensation plan. To the extent elective
deferrals or re-deferrals are permitted under this Plan, such elections shall be
made in accordance with the requirements of Code Section 409A and the rules,
procedures and forms specified from time to time by the Committee.


(d)    Mandatory Deferrals. If, at the grant of an Award under this Plan, the
Committee decides that the payment of compensation with respect to such Award
shall be deferred compensation within the meaning of Code Section 409A, then,
the Committee shall set forth the time and form of payment in the Award
Agreement in a manner consistent with Code Section 409A.


(e)    Timing of Payments. Payment(s) of compensation that is subject to Code
Section 409A shall only be made in the form and upon an event or at a time
permitted under Code Section 409A.


24.14    Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.


24.15    No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or an
Affiliate’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or an
Affiliate to take any action which such entity deems to be necessary or
appropriate.


24.16    Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of this Plan,
and shall not be employed in the construction of this Plan.


24.17    Offset. Subject to the requirements of Code Section 409A, if
applicable, (a) any amounts owed to the Company or an Affiliate by a Participant
of whatever nature up to the fullest extent permitted by applicable law may be
offset by the Company from the value of any Award to be transferred to the
Participant, and (b) no Shares, cash or other thing of value under the Plan or
an Award Agreement shall be transferred unless and until all disputes between
the Company and the Participant have been fully and finally resolved and the
Participant has waived all

29

--------------------------------------------------------------------------------




claims to such against the Company and its Affiliates. However, no waiver of any
liability (or the right to apply the offset described in this Section 24.17
(General Provisions/Offset) may be inferred because the Company pays an Award to
a Participant with an outstanding liability owed to the Company or an Affiliate.


24.18    Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the State of Ohio, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction. The Plan shall be construed to
comply with all applicable law and to avoid liability (other than a liability
expressly assumed under the Plan or an Award Agreement) to the Company, an
Affiliate or a Participant. Recipients of an Award under this Plan are deemed to
submit to the exclusive jurisdiction and venue of the federal or state courts
located in Franklin County, Ohio, to resolve any and all issues that may arise
out of or relate to this Plan or any related Award Agreement.


24.19    Delivery and Execution of Electronic Documents. To the extent permitted
by applicable law, the Company may (a) deliver by email or other electronic
means (including posting on a web site maintained by the Company or an Affiliate
or by a third party under contract with the Company or an Affiliate) all
documents relating to the Plan or any Award thereunder (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements), and
(b) permit Participants to electronically execute applicable Plan documents
(including, but not limited to, Award Agreements) in a manner prescribed by the
Committee.


24.20    No Representations or Warranties Regarding Tax Affect. Notwithstanding
any provision of the Plan to the contrary, the Company, its Affiliates, the
Board, and the Committee neither represent nor warrant the tax treatment under
any federal, state, local or foreign laws and regulations thereunder
(individually and collectively referred to as the “Tax Laws”) of any Award
granted or any amounts paid to any Participant under the Plan including, but not
limited to, when and to what extent such Awards or amounts may be subject to
tax, penalties and interest under the Tax Laws.


24.21    Indemnification. To the maximum extent permitted under the Company’s
Articles of Incorporation and Code of Regulations, each person who is or shall
have been a member of the Board, a committee appointed by the Board, or an
officer of the Company to whom authority was delegated in accordance with
Article 3 (Administration), shall be indemnified and held harmless by the
Company against and from any (a) loss, cost, liability, or expense (including
attorneys’ fees) that may be imposed upon or reasonably incurred by him or her
in connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under this Plan or any Award Agreement,
and (b) from any and all amounts paid by him or her in settlement thereof, with
the Company’s prior written approval, or paid by him or her in satisfaction of
any judgment in any such action, suit, or proceeding against him or her;
provided, however, that he or she shall give the Company an opportunity, at its
own expense, to handle and defend the same before he or she undertakes to handle
and defend it on his or her own behalf. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled under the Company’s Articles of Incorporation or Code of
Regulations, by contract, as a matter of law, or otherwise, or under any power
that the Company may have to indemnify them or hold them harmless.


24.22    No Obligation to Disclose Material Information. Except to the extent
required by applicable securities laws, none of the Company, an Affiliate, the
Committee, or the Board shall have any duty or obligation to affirmatively
disclose material information to a record or beneficial holder of Shares or an
Award, and such holder shall have no right to be advised of any material
information regarding the Company or any Affiliate at any time prior to, upon or
in connection with receipt or the exercise or distribution of an Award. The
Company makes no representation or warranty as to the future value of the Shares
that may be issued or acquired under the Plan.

30

--------------------------------------------------------------------------------






24.23    Entire Agreement. Except as expressly provided otherwise, this Plan and
any Award Agreement constitute the entire agreement with respect to the subject
matter hereof and thereof, provided that in the event of any inconsistency
between this Plan and any Award Agreement, the terms and conditions of the Plan
shall control.


*****





31